Citation Nr: 1133231	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-13 756	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs 
Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the feet with plantar fasciitis.

2.  Entitlement to service connection for degenerative joint/disc disease of the cervical spine.

3.  Entitlement to service connection for degenerative joint/disc disease of the lumbar spine.

4.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to June 1958 and from July 1958 to September 1976.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2006 rating decision of the VA Regional Office (RO) in Waco, Texas that, among other things, denied service connection for degenerative joint disease of the feet with plantar fasciitis, degenerative joint disease of the cervical and lumbar spine, and service connection for a respiratory disorder.

By Board decision in February 2009, other issues on appeal of entitlement to service connection for bilateral upper and lower extremity degenerative joint disease, and service connection for an acquired psychiatric disorder were denied.  Service connection for pes planus was granted.  These matters are no longer for appellate consideration.  The issues of entitlement to service connection for degenerative joint disease of the lumber and cervical spine, a respiratory disorder, and degenerative joint disease of the feet with plantar fasciitis were remanded for additional development by decisions in February 2009 and July 2010.

Following review of the record, the issues of entitlement to service connection for degenerative joint disease of the feet with plantar fasciitis, entitlement to service connection for degenerative joint/disc disease of the cervical spine, and entitlement to service connection for degenerative joint/disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show evidence of respiratory symptoms, but no chronic respiratory disorder was shown on physical examination, pulmonary function test, or x-ray at his November 1975 retirement examination.

2.  A chronic respiratory disorder is currently diagnosed.

3.  The evidence of record does not relate the Veteran's currently diagnosed respiratory disorder to his military service.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial unfavorable decision on the claim by letter dated in March 2006, supplemented by correspondence dated in March 2009 and July 2010 that addressed the required notice elements.  The letters informed the Veteran of the evidence required to substantiate the claim, and of the Veteran and VA's respective duties for obtaining evidence.  The effective date elements of the claim were addressed in a March 2006 communication and thereafter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been reviewed.  Extensive private, VA and military facility outpatient records have been received and considered.  The claim was remanded on two occasions for VA examinations that included clinical opinions.  When taken together, the examinations are found to be adequate for adjudication purposes.  The Veteran's assertions and the whole of the record have been carefully considered.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate any additional existing evidence that is necessary or is able to be secured for a fair adjudication of the claim that has not been obtained.

The Board thus finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Factual Background

Service treatment records indicate that the Veteran had pertussis as a child; he claimed a history of whooping cough on multiple Reports of Medical History.  These records also disclose that he was seen on a number of occasions for upper respiratory symptoms including weakness and sore throat in February 1955 diagnosed as upper respiratory infection (URI), and blocked sinuses and ears, bad cold and cough in September 1956 diagnosed as common cold.  In October 1957, the Veteran complained of sore throat, productive cough and chest aching.  The lungs were clear and an impression of URI was recorded.  In June 1969, the he sought treatment for flu-like symptoms that included body aches, sore throat and cough.  A running nose, cold and chest congestion in November 1959 were reported and he was advised not to fly.  The Veteran was grounded from flying duties in July 1962 based on a diagnosis of acute pharyngitis.  He was seen in July 1964 with sinus and ear blockage assessed as a common cold, and admitted treatment of a URI in November 1967.  In November 1968, the Veteran had symptoms that included running nose, neck pain, cough, mucous discharge, etc., diagnosed as URI.  In November 1974, he reported congestion, ticklish throat, aching joints, abdominal pain, and a burning sensation in the chest diagnosed as flu.  Chest X-rays in July 1974 and November 1975 showed no significant abnormalities.  The service medical records also reflect that the Veteran was afforded numerous physical examinations and chest X-rays over the course of his military career in connection with flying duties that were all interpreted as negative or normal.  The lungs and chest were evaluated as normal on those occasions.  

On examination in November 1975 for retirement from active duty, a screening pulmonary function test was performed that disclosed a total vital capacity of 84 percent, forced expiratory volume (FEV1) of 95 percent, and right supernumerary breast, 0.5 centimeter.  It was reported that a chest X-ray performed in November 1975 was negative.  The examining official offered no comment as to the pulmonary function results.  On the Report of Medical History, the Veteran denied asthma, shortness of breath, pain or pressure in chest and chronic cough. 

In support of his February 2006 claim for a respiratory disability, the Veteran submitted extensive military facility and private clinical records dating from 1978 showing treatment for multiple complaints and disorders.  On complaint of chest pain in April 1987, a chest X-ray was obtained and the lungs were clear.  During an April 1990 physical examination, the Veteran denied shortness of breath, and chest pain.  He indicated that he had stopped smoking in 1983.  Subsequent clinical entries pertinent to the instant claim reflect that in August 1994, it was reported that he had a history of difficulty breathing, and sinus congestion and surgery, with continued drainage, and improvement on medication.  The Veteran underwent a comprehensive sleep study in December 1994, which an April 1996 record indicated showed significant sleep apnea.  A September 1999 clinical entry noted a funny odor about his sinuses and discomfort and pressure in the maxillary sinus areas, resulting in an assessment of possible low-grade sinusitis.  

Private clinic records dated in February 2002 note that the Veteran was having a lot of dripping from his nose and sinuses, as well as cough productive of occasional thick green sputum.  Impressions of sinusitis/bronchitis were provided.  In an October 2002 medical report, the Veteran denied a history of chest pain and shortness of breath.  It was reported that he had some sinus/allergy issues that were improved with Claritin.  The chest was clear on examination.  Private clinic notes dated between 2004 and 2006 indicate that the Veteran complained intermittently of symptoms that included shortness of breath, lack of energy, and tiredness.  

The Veteran underwent a cardiology work-up by Dr. D.P. in August 2004 for complaints of breathlessness, and was severely limited by getting out of breath with effort, and waking up at night short of breath.  It was reported that he denied orthopnea, and was not having chest pain.  An echocardiogram was performed.  Following diagnostic work-up, Dr. D. P. stated that the Veteran had shortness of breath that was difficult to explain but was very limiting.  He related that given his negative echocardiogram, "I still suspect the possibility of ischemia."  Further diagnostic studies were performed.  In October 2004, it was noted that the Veteran was being followed up after heart catheterization showed a 50 percent right coronary artery stenosis.  It was reported that he was relatively asymptomatic and that continuing risk factor modifications and medical therapy were indicated. 

The Veteran was afforded a VA examination in March 2009 for respiratory purposes.  The examiner indicated that the claims folder was available and reviewed.  It was noted that while in the Air Force between 1954 and 1976, the Veteran smoked approximately one-half pack of cigarettes [daily] and quit in 1983.  The in-service upper respiratory symptom and infection history was reported.  The Veteran stated that he had been short of breath for several years and that it occurred all the time.  It was reported that he could not walk 50 yards without becoming short of breath and that he had one-pillow orthopnea and occasional PND (paroxysmal nocturnal dyspnea).  The Veteran related that he had been diagnosed with mild sleep apnea and used a CPAP machine that did not help.  He reported occasional cough with sputum, but no hemoptysis.  The Veteran denied tuberculosis, bronchitis or pneumonia.  He used no inhalers or cough preparations.  There was no history of asthma, cor pulmonale, RVH (right ventricular hypertrophy) or pulmonary hypertension.  He denied weight gain or loss, malignancy, daytime hypersomnolence, and oxygen, etc. 

On physical examination, the lungs were clear to percussion and auscultation.  Pulmonary function studies were interpreted as showing a restrictive pattern with mild impairment.  A chest X-ray disclosed that the lung fields were clear, the heart was not enlarged, there was no pleural effusion and that pulmonary vascularity was normal.  A diagnosis of restrictive lung disease with mild impairment was rendered.  The examiner opined that this was less likely than not related to the military, as nowhere in the claims folder had it been shown that the Veteran had been diagnosed with any kind of lung condition, or chest/upper respiratory infections. 

The Veteran underwent another VA respiratory examination in August 2010.  At that time, the Veteran stated that he had had shortness of breath for many years and said that this had first begun in the military.  He related that it occurred at rest or with exertion, and seemed to be mostly related to anxiety as it was improved with Xanax.  It was noted that he was not on any pulmonary medications, inhalers or oxygen.  In-service clinical history as previously reported was recited.  The examiner referred to the Veteran having checked no asthma, shortness of breath, pain or pressure in chest and chronic cough on the November 1975 retirement examination report.  It was noted that following pulmonary function tests obtained in November 1975, no diagnosis was recorded.  The 2009 VA physical examination findings were essentially reiterated on current examination, with the exception that the Veteran now had mild pectus excavatum and moderate kyphosis of the thoracic spine.  

The examiner also referred to the previous VA examination's pulmonary function tests showing a forced vital capacity (FVC) of 66 percent, FEV1 of 80 percent and FEV/FVC of 82 percent.  The physician's interpretation noted poor and inconsistent effort that suggested a restrictive pattern and mild impairment, but that this might have been entirely effort related.  It was noted that there was no significant bronchodilator response and that diffusion was within normal limits.  The examiner stated that regarding the pulmonary function test results of November 1975, a review of the medical literature had been performed, and several studies supported the concept that the normal individual might deviate from the mean by as much as 20 percent without necessarily exhibiting pulmonary impairment.  

The examiner concluded that it was less likely than not that the Veteran's complaints of dypsnea were secondary to his military service.  It was noted that no diagnosis of a pulmonary condition was made in service, and that the minor upper respiratory infections recorded in the military over a 22-year career did not indicate a chronic pulmonary condition.  It was opined that the pulmonary function test results in 2009 suggested restrictive lung disease, but that this was most likely due to the Veteran's current pectus excavatum and kyphosis, and was not related to military service.  It was reported that a pulmonary function test was repeated on this occasion and that the unconfirmed preliminary report was normal.  The examiner stated that no diagnosis of any pulmonary condition could be established, and that the Veteran's complaint of dyspnea was unlikely to be secondary to his military service.  

Legal Analysis

Service treatment records reflect that the Veteran was treated for upper respiratory symptoms on a number of occasions throughout his military career primarily diagnosed as common cold and upper respiratory infection.  The record indicates that although pulmonary function tests at service retirement in 1975 were suggestive of some restrictive symptomatology, it is significant that no examining official at that time referenced this as an abnormal finding or indicated that this was a respiratory condition.  The absence of any notation in this regard comports with the VA examiner's comment in August 2010 that studies supported the concept that a normal individual might deviate from the mean by as much as 20 percent without necessarily exhibiting pulmonary impairment.  The Veteran clearly denied respiratory-related impairments at service retirement, to include asthma, shortness of breath, pain or pressure in chest and chronic cough.  As well, numerous X-rays were obtained over the course of his more than 20-year military career and were invariably read as negative or normal.  

There were many years between the Veteran's upper respiratory symptoms in service and post service references to respiratory/pulmonary symptomatology.  Available records first reflect vague respiratory complaints beginning in the late 1980s to mid 1990s, some 12 or more years after discharge from active duty when he was treated for symptoms associated with bronchitis and sinusitis.  Therefore, to the extent that the Veteran contends that there is continuity of a respiratory disorder from service, the lack of clinical evidence of such symptoms in post service records that date back to 1978 tends to disprove this assertion.  When examined by VA in 2009, the Veteran stated that that he had shortness of breath for several years.  When evaluated by VA in 2010, he clearly stated that he had had such symptoms since service.  This is a significant discrepancy in the reported history and brands him as an unreliable historian.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

There is no reliable post service confirmation of continuity of respiratory symptomatology deriving from service.  The Board finds that the silent service retirement examination report, the lack of any respiratory complaints in clinic records dating from 1978, or for approximately 13 years after retirement from service make the Veteran's assertions of continuity of in-service symptomatology not credible.

Additionally, both the March 2009 and August 2010 VA examiners reviewed the record and opined that the Veteran's current pulmonary and respiratory symptoms were less likely than not related to his military service.  However, the March 2009 VA examiner's opinion is without probative merit.  Indeed, he found that the Veteran's respiratory condition was less likely than not related to the military as nowhere in the claims folder had it been shown that the Veteran had been diagnosed with any kind of lung condition, or URIs.  However, there are multiple episodes of URIs documented in the Veteran's service treatment records.  Because it appears that the examiner was not fully informed, his opinion is not afforded any probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

However, the preponderance of the evidence remains against the Veteran's claim.  The August 2010 VA examiner's opinion, that the minor upper respiratory infections recorded in the military over a 22-year career did not indicate a chronic pulmonary condition, and that no pulmonary condition was diagnosed in service, is probative.  His determination that the Veteran's symptoms of dyspnea were most likely due to his pectus excavatum and kyphosis and was not related to military service is also probative, as it is supported by the evidence of record.  The Board finds that there is little in the post service record, other than the Veteran's own statements, relating a respiratory disorder to service.  Moreover, none of his treating physicians have ever proposed a link between current respiratory/pulmonary disability and his military service; his treating physician, Dr. D.P., noted in August 2004 that the Veteran's shortness of breath was difficult to explain, but felt that this was an ischemia-related phenomenon.  

The lay statements and history that current respiratory disability is related to service have been carefully considered; lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report that he or she experiences symptoms as such come through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  Lay evidence must be considered when a Veteran seeks disability benefits.

The Veteran is competent to assert that he has had respiratory symptoms since service.  However, he is not competent to state that his current respiratory disorder is related to service; the negative nexus opinion of a medical professional is far more probative than lay opinion as the examiner has greater skill.  As noted previously, the 2010 VA examiner stated that the Veteran's respiratory symptoms were less likely than not related to service.  The Veteran's private physician, Dr. D.P., also appears to attribute his shortness of breath/dyspnea to something other than a respiratory condition.  As such, the Board finds that the Veteran does not have a current respiratory disorder related to service or any incident therein. 

In reaching this determination, the Board has considered all of the evidence of record to include the lay and medical evidence.  However, the more probative evidence consists of the opinion of the skilled professionals.  Their opinions are based upon clinical findings, a review of the record and consideration of the Veteran's history.  The Veteran's own statements in conjunction with objective clinical evidence provide little basis for a favorable decision in this matter.  For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for a respiratory disability of service onset, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a respiratory disorder is denied.


REMAND

The Veteran was afforded a VA examination with respect to his spine conditions in March 2009, but the Board found that the opinion that was provided was inadequate, and that another opinion was needed to address the deficiency.  It was also found that the foot examination report in March 2009 was inadequate because the examiner was unable to properly examine the feet.  The examiner was requested to determine if the Veteran's degenerative joint disease with plantar fasciitis was attributable to service and/or to a service connected disease or injury, and was informed that service connection was in effect for pes planus.

The Veteran was then afforded a VA examination of the cervical and lumbar spine in August 2010.  However, the examiner made several errors and/or omissions in his report.  Specifically, he made no mention of the in-service neck complaints; stated that the service treatment records were negative for pes planus; and referred to low back tenderness in service but ultimately found that there was nothing in the service treatment records to indicate that he had any problem with his cervical spine, lumbar spine or bilateral foot condition, or that the military aggravated his feet.

The above statement is inconsistent with the facts of the case.  The service treatment records reflect that the Veteran had a problem with his neck and low back, as well as with pes planus, for which service connection is in effect.  The examiner also did not provide an opinion as to whether current neck and low back disabilities were related to the symptoms documented in service.  He provided only a blanket response as to whether there was a relationship between service and the currently claimed disorders, without providing any reasoning or rationale as why he thought this was the case.  The examiner also failed to comment on whether there was a secondary connection between pes planus and another diagnosed foot disability, which he was specifically asked to do.  Because these opinions are insufficient for adjudication purposes, another examination or review of the record is warranted. 

A remand by either the Court of Appeals for Veterans Claims (Court) or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, another remand is required so that compliance with the Board's remand directives may be achieved.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine whether his degenerative joint/disc disease of the cervical and lumbar spine is related to service.  On review of the claims file, the examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that currently diagnosed degenerative joint/disc disease of the cervical and/or lumbar spine is related to the neck and back complaints documented in the service treatment records.  A complete rationale for all opinions should be provided.

2.  Schedule the Veteran for an examination to determine if he has degenerative joint disease with plantar fasciitis of the feet.  All necessary tests and studies, including X-rays, should be performed.  If arthritis and plantar fasciitis of the feet are found, the examiner should render an opinion as to whether the Veteran's degenerative joint disease with plantar fasciitis more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) manifested in service, or was caused by or has been aggravated by the Veteran's service-connected pes planus.  If so, the examiner should discuss the degree of aggravation caused by the pes planus.  A complete rationale for all opinions should be provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

4.  Ensure that the medical reports requested above comply with this remand, especially with respect to instructions to provide a medical opinion.  If the report is insufficient, or if a requested action is not taken or is deficient, returned the examination report to the examiner for correction.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


